DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending 
Claims 1-20 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2019 and 12/05/2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/714,785 filed on 08/06/2018 and U.S. Provisional Application No. 62/746,126 filed on 10/16/2018. 

Election/Restrictions
Applicant’s election without traverse of Example 3 in the reply filed on 10/14/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Rare Sesquiterpenoids from the Shed Trunk Barks of the Critically Endangered Plant Abies beshanzuensis and Their Bioactivities, Eur. J. Org. Chem., 2016, pp. 1832-1835, as disclosed in IDS) in view of Combs (Recent Advances in the Discovery of Competitive Protein Tyrosine Phosphatase 1B Inhibitors for the Treatment of Diabetes, Obesity, and Cancer, 2010, 53, pp. 2333-2344) as evidenced by Soderberg (http://chemwiki.ucdavis.edu/Organic_Chemistry/Organic_Chemistry_With_a_Biological_Emphasis/Chapter_13%3A_Reactions_with_stabilized_carbanion_intermediates_I/Section_13.1%3A_Tautomers).
Hu is drawn towards sesquiterpenoids isolated from Abies beshanzuensis (see abstract).  Hu teaches beshanzuenones A, B, C, and D, wherein Beshanzuenone C has the following structural formula (Compound 3, Figure 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hu teaches hydroxyl groups attached at various points of the sesquiterpenoid core (see Figure 1).  Hu teaches such compounds having bioactivity inhibiting human protein tyrosine phosphatase 1B (PTP1B) (pg. 1835, left column, first paragraph).  Hu teaches such compounds which are tautomers of the claimed compounds, which exist in equilibrium with one another and hence are the same compound as evidenced by Soderberg (http://chemwiki.ucdavis.edu/Organic_Chemistry/Organic_Chemistry_With_a_Biological_Emphasis/Chapter_13%3A_Reactions_with_stabilized_carbanion_intermediates_I/Section_13.1%3A_Tautomers).
	Hu does not teach a method of using a sesquiterpenoid for the treatment of cancer wherein the sesquiterpenoid core wherein a hydroxyl group is attached at position 2 of ring A.
	Combs is drawn towards the use of PTP1B inhibitors in the treatment of diabetes, obesity, and cancer (See Introduction).  Combs teaches that several groups of PTP1B inhibitors have demonstrated anticancer activity (pg. 2333, right column, second paragraph).
	It would have been obvious to one of ordinary skill in the art to use a sesquiterpenoid for treating cancer, as suggested by Combs, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since beshanzuenones can inhibit human protein tyrosine phosphatase 1B as taught by Hu, and PTP1B inhibitors have demonstrated anticancer activity as taught by Combs, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious.  One of ordinary skill in the art would have found it obvious to use these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the arts of medicinal chemistry and pharmacotherapeutics.  It would be routine for the artisan to vary the point of attachment in order to increase potency and to establish better patent protection for their compounds.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid are obvious over a reference teaching 1-methyl naphthyl-2-acetic acid).

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629